Cooper, C. J.,
delivered the opinion of the court.
The fourth and fifth instructions for the state should not have been given. By the fourth the court undertook to instruct the jury how to weigh and consider the evidence and as to the quantity of evidence or degree of belief in the minds of the jury from which a verdict of guilty ought to follow, and, in so doing fell into the error of advising the jury to convict if it believed the defendant to be guilty. From the opening sentence of the instruction, though it is obscurely expressed, it would seem that the court proposed to instruct the jury that if, from the testimony in reference to an alibi introduced by the defendant, or from all the other testimony in the case, there was a reasonable doubt of the guilt of the accused, he should be acquitted. But as the instruction proceeded the court swung clear away from this rule, and ended by a definite instruction to the jury to convict if “it believed, from all the facts and circumstances proven in the case, that Webb killed Callahan.” The court was not, by this instruction, informing the jury what facts, if believed, would justify a verdict of guilty, leaving the quantity of evidence or the degree of belief required by law to be dealt with by other instructions, but, directing the attention of the jury particularly to the subject of the degree of belief required, erroneously instructed that belief, mere belief, as we construe the language, and not belief beyond a reasonable doubt, was all that the law required. This was error. Brown v. The State, 72 Miss., 95.
The fifth instruction is as follows: “In weighing circumstantial testimony the jury are to consider all the proven facts *461and circumstances together, and not separately, and, if the proven facts and circumstances, so considered, cannot reasonably be accounted for by any other reasonable hypothesis than that the accused is guilty of the charge against him, then it is the duty of the jury to say guilty by their verdict.”
Precisely what idea was intended to be conveyed by this instruction we have been unable to discover. Surely the court did not intend to tell the jury that unless it could, in the light of the proved facts, reasonably attribute the death of the deceased to the criminal agency of some other person, it was its duty to convict the accused, and yet the suggestion of this purpose lurks in the statement, that unless the circumstances are accounted for — by some one, by the defendant or the jury — the "verdict should be that the defendant was guilty.
Now, the law is that the state must prove the guilt of the .■accused beyond a reasonable doubt, and this whether the evidence on which it relies is direct and positive or circumstantial. 'Circumstantial evidence may establish the fact of guilt, but so to do it must arise to that degree of certainty as to absolutely .and beyond reasonable doubt exclude every other hypothesis than that of guilt. Algheri v. State, 25 Miss., 584.
The law, in its simplicity, puts before the jury for its consideration the precise, definite and single question: “Is the defendant guilty of the crime charged against him ? ’ ’ and, with equal simplicity, declares that, to warrant a verdict of guilty, the jury, on the evidence submitted for its consideration, must be satisfied of the fact of guilt beyond a reasonable doubt.
By this instruction the court diverted the attention of the jury from a direct consideration of the question committed to it for decision — the guilt or innocence of the accused — by informing it that, if, in the light of the proved facts, the killing could not be reasonably accounted for upon any other hypothesis than that the accused was the guilty agent, he should be convicted. If this were the law, the more mysterious and obscure the crime, the more difficult it would be for one environed *462by suspicious but inconclusive circumstances, and who was charged with its perpetration, to defend himself, for the verdict would not depend upon the strength of the evidence against him, but upon the fact that the jury could not satisfactorily account for the crime, he being declared not guilty. Evidence, whether circumstantial or direct, which is insufficient to prove the guilt of the defendant beyond a reasonable doubt does not warrant a verdict of guilty, even though, he being acquitted, the crime cannot £< reasonably be accounted for ” by attributing it to another.
A majority of the court are fully satisfied that the evidence of the seduction of the sister of the deceased by the defendant, and of the whipping by him of the nephew of deceased, was competent, as tending to show motive on the part of the accused to kill the deceased. In their opinion the promise of the accused to marry the girl if the child, when born, should resemble him, his refusal to do so, his threat to burn the house of the deceased unless the deceased cared for the seduced sister, his impatience at being watched ’ ’ by the family when he visited the girl, tended to show the cause and existence of strained relations between the parties, from which a motive to kill might be inferred. They think the case falls within the rule announced in Story v. State, 68 Miss., 609.
Reversed and remanded.